VANWELL ELECTRONICS, INC. FINANCIAL STATEMENTS DECEMBER 31, 2006 VANWELL ELECTRONICS, INC. TABLE OF CONTENTS Independent Auditor’s Report 1 Balance Sheet 2,3 Footnotes to Financial Statements 4 Statement of Income and Retained Earnings 5 Statement of Case Flows 6 Supplemental Schedule Schedule of General and Administrative Expenses 7 JOHN P. SCARLATO Certified Public Accountant 304 Parker Avenue Clifton, New Jerey 07011 Tel: (973) 772-1640 Fax: (973) 772-5408 e-mail: scarlatoj@aol.com To the Board of Directors Vanwell Electronics. Inc. 195 Allwood Road Clifton, New Jersey 07012 Independent Auditor’s Report We have audited the accompanying balance sheet of Vanwell Electronics, Inc. as of December 31, 2006, and the related statements of income, retained earnings, and cash flows for the year then ended. These financial statements are the responsibility of the Company's management Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted In the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit Includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also Includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Vanwell Electronics Inc. as of December 31 2006, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. July 5, 2007 /s/ John Scarlato Exhibit A VANWELL ELECTRONICS, INC. BALANCE SHEET December 31, 2006 ASSETS (NOTE 1) Current Assets Cash-Bergen Commercial Bank $ 93,617 Accounts Receivable (Note 3) 399,854 Less: Reserve for doubtful accounts 18,800 $ 381,054 Inventory (Note 1A) $ 59,803 State Tax Refunds $ 6,617 Prepaid Insurance $ 6,767 Bid Deposit $ 1,250 Total Current Assets $ 549,108 Long Term Assets Furniture, Fixtures 26,258 Leasehold improvementsa 14,946 Machinery and equipment 23,455 Vehicles 132,228 Total Long Term Assets 196,887 Less: Accumulated Depreciation (196,170 ) Net Long Term Assets 717 Total Assets $ 549,825 Note: The footnotes are an integral part of this report. Page -2- Exhibit A VANWELL ELECTRONICS, INC. BALANCE SHEET December 31, 2006 LIABILITIES
